DeadeRioe, Ch. J.,
delivered the opinion of the court:
At a former day of this term it was ordered that the property remaining unsold, consisting of a shop and machinery, and a mill, should be rented out. The receiver has .reported that he had made an effort to rent it out, but owing to its eonditiou, could get uo bid for it.
He further reports, that under the order of the chancery court, he was required-to keep a watchman employed day and nights, to prevent thefts and depredations, or to insure it; that he has exhausted all available assets of the firm in the employment of watchmen, and has been obliged to pay, out of his own funds $150 "more than he has received, and that he cannot raise a fund sufficient to-insure the property; that it has greatly depreciated in value, and will continue, by non-use, to depreciate, and he represents and shows that it will be better for the interest of all the parties that the property should be sold, than to he left for another year unused and unprotected.
From the nature of the property, and its present condition, we are satisfied that the expenses of its protection, and its deterioiation, will be such, if left undisposed of, *561as to result in seriously injuring tlie interests of tlie parties.
Tlie property "belongs to a partnership, and will have to be sold ultimately to pay debts, and for distribution, and as there is no fund to insure or pay to watch it, and no one is obliged to advance money of his own to protect it, we direct that the same be sold.